DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on December 20, 2021 in which claims 1, 3-24 are pending in the application; and claims 21-24 are withdrawn for consideration. It is suggested that the Applicant cancel claims 21-24 in reply to this office action in order to speed-up prosecution.

Response to Arguments
3.	Applicant's arguments filed on December 20, 2021 have been fully considered but they are not persuasive.
Applicant argues that the rejections are moot in view of the amendment. The examiner disagrees because it is well settled that adding or deleting an element and its function  are an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963). The Applicant needs to file a terminal disclaimer and cancel the withdrawn claims in order to put the case in condition for allowance.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1, 3-20 of US Application No.16/810,622 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,611,389.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that adding or "configured on a railway track system or an adjacent interacting systems consisting of a roadway, a waterway, or any combination thereof ", "configured in a rail of the railway system or configured on the adjacent interacting system" in claims 1 and 20; "the method further comprises identifying, from the reflectance of the event, one or more weather features indicating precipitation" in claims 14-15 of the Application No.16/810,622  for example are an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963). 

6.	Claims 1, 3-20 of US Application No.16/810,622 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,613,550.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that adding or deleting an element and its function such as "configured on a railway track system or an adjacent interacting systems consisting of a roadway, a waterway, or any combination thereof ", "configured in a rail of the railway system or configured on the adjacent interacting system" in claims 1 and 20; "the method further comprises identifying, from the reflectance of the event, one or more weather features indicating precipitation" in claims 14-15 of the Application No.16/810,622  for example are an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963). 

s 1, 3-20 of US Application No.16/810,622 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18  of U.S. Patent No. 10,618,537.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that adding or deleting an element and its function such as "configured on a railway track system or an adjacent interacting systems consisting of a roadway, a waterway, or any combination thereof ", "configured in a rail of the railway system or configured on the adjacent interacting system" in claims 1 and 20; "the method further comprises identifying, from the reflectance of the event, one or more weather features indicating precipitation" in claims 14-15 of the Application No.16/810,622  for example are an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963). 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661